The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                           February 25, 2021

                                2021COA23

No. 17CA2132, Peo v Thomas — Constitutional Law — Fourth
Amendment — Searches and Seizures — Motor Vehicles —
Warrantless Search — Community Caretaking Exception —
Exclusionary Rule — Fruit of the Poisonous Tree

     A division of the court of appeals considers the novel question

whether the community caretaking exception to the Fourth

Amendment’s warrant requirement permits a police officer to

impound a vehicle whenever the driver is arrested and no one else

is present to take custody of the vehicle. The division concludes

that the answer is “no.” Because the prosecution here did not show

that the seizure furthered a valid community caretaking function,

impounding the legally parked vehicle from a residential

neighborhood was unreasonable. The evidence discovered during

the subsequent inventory search of the vehicle was therefore
inadmissible. Accordingly, the division reverses the defendant’s

convictions depending on that evidence.
COLORADO COURT OF APPEALS                                        2021COA23


Court of Appeals No. 17CA2132
Jefferson County District Court No. 17CR248
Honorable Lily W. Oeffler, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Kyle Christopher Thomas,

Defendant-Appellant.


                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                   Division V
                         Opinion by JUDGE NAVARRO
                         J. Jones and Yun, JJ., concur

                        Announced February 25, 2021


Philip J. Weiser, Attorney General, Rebecca A. Adams, Senior Assistant
Attorney General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Rachel K. Mercer, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    This case presents the novel question whether the community

 caretaking exception to the Fourth Amendment’s warrant

 requirement permits a police officer to impound a vehicle whenever

 the driver is arrested and no one else is present to take custody of

 the vehicle. We conclude that the answer is “no.” Because the

 prosecution here did not show that the seizure furthered a valid

 community caretaking function, impounding the legally parked

 vehicle was unreasonable. The evidence discovered during the

 subsequent inventory search of the vehicle was therefore

 inadmissible. As a result, we reverse the judgment of conviction

 entered against defendant, Kyle Christopher Thomas, and we

 remand for further proceedings.

                  I.   Factual and Procedural History

¶2    Around midnight, Arvada Police Officer Brandon Valdez saw a

 vehicle roll through a stop sign and fail to signal a turn. The officer

 activated his overhead lights to stop the vehicle, and the vehicle’s

 driver promptly pulled it over to the right-side curb of a residential

 street. Thomas, the driver and sole occupant, provided his

 identification and the vehicle’s registration to the officer, but

 Thomas could not produce proof of current insurance. When the


                                     1
 officer checked Thomas’s identification, the officer discovered an

 outstanding warrant for Thomas’s arrest for failure to appear in

 court regarding a “larceny” charge. The officer arrested Thomas.

¶3    According to Thomas’s later testimony at a motions hearing,

 he asked the officer if he could call his wife — who co-owned the

 vehicle and was at their home a few blocks away — to pick up the

 vehicle. Officer Valdez did not deny that Thomas had made such a

 request. Instead, the officer testified that he did not ask Thomas

 whether Thomas’s wife could retrieve the vehicle because he did not

 know that Thomas was married. In any event, Thomas’s wife was

 not given the chance to pick up the vehicle from its parking space.

¶4    Evidence presented at the hearing showed that the Arvada

 Police Department had the following policy: “Whenever the driver of

 a vehicle is arrested, the officer will have the vehicle towed unless a

 properly licensed driver authorized by the vehicle owner is readily

 available to take control of the vehicle.” As Officer Valdez

 understood that policy, he was required to tow a vehicle any time

 the driver was arrested unless a licensed, authorized driver was

 physically present to take the vehicle. Because Thomas was the

 only person present, Officer Valdez requested a tow.


                                    2
¶5    To prepare the vehicle for towing, Officer Valdez conducted an

 inventory search. He found a handgun, methamphetamine, a knife,

 and a blackjack. Based on that evidence, the prosecution charged

 Thomas with possession of a controlled substance with intent to

 distribute, three counts of possession of a weapon by a previous

 offender, and possession of an illegal weapon.1

¶6    Thomas moved to suppress all evidence discovered during the

 inventory search as the fruits of an illegal seizure. As pertinent

 here, he argued that impounding the vehicle was unreasonable

 because (1) his wife was only a few blocks away and could have

 retrieved the vehicle and (2) the vehicle was legally parked on a

 residential street in his neighborhood, was not blocking any

 driveway, and was not obstructing traffic. The prosecution

 responded that police policy required the officer to tow the vehicle

 because Thomas had been arrested and no one else was present to

 take the vehicle.

¶7    The district court agreed with the prosecution and denied

 Thomas’s motion to suppress. The court reasoned that, because an


 1The prosecution also charged Thomas with traffic violations. He
 does not challenge those convictions.

                                   3
  arrested person is unable to safeguard their vehicle, Officer Valdez

  needed to impound it for safekeeping.

¶8     Thomas was tried before a jury and convicted as charged.

          II.   Standard of Review and Background Principles

¶9     Thomas maintains that the district court erroneously denied

  his motion to suppress the evidence discovered during the inventory

  search. We agree.

                        A.    Standard of Review

¶ 10   Review of a district court’s order regarding a defendant’s

  motion to suppress involves a mixed question of fact and law.

  People v. Allen, 2019 CO 88, ¶ 13. We defer to the district court’s

  factual findings if they are supported by competent evidence in the

  record, but we review de novo the court’s application of those facts

  to the law. Id.

          B.    The Protection Against Unreasonable Seizures

¶ 11   Both the Fourth Amendment to the United States Constitution

  and article II, section 7 of the Colorado Constitution prohibit

  unreasonable searches and seizures. Allen, ¶ 15.2 A warrantless


  2In the district court, Thomas cited both the Federal and the
  Colorado Constitutions, but he did not argue that the state

                                    4
  search or seizure is presumed unreasonable and thus

  unconstitutional. Id. Because the touchstone of the Fourth

  Amendment is reasonableness, however, the warrant requirement is

  subject to several exceptions. Id.; People v. Cattaneo, 2020 COA 40,

  ¶ 17. The prosecution bears the burden to prove that an exception

  to the warrant requirement applies. Allen, ¶ 15.

¶ 12   When an officer obtains evidence in violation of the Fourth

  Amendment, “the exclusionary rule ordinarily bars the prosecution

  from introducing that evidence against the defendant in a criminal

  case.” People v. Vaughn, 2014 CO 71, ¶ 10. The exclusionary rule

  applies both to illegally obtained evidence and to derivative evidence

  — often called “fruit of the poisonous tree.” People v.

  Schoondermark, 759 P.2d 715, 718 (Colo. 1988) (quoting Nardone v.

  United States, 308 U.S. 338, 340-41 (1939)). Thus, evidence

  discovered during an otherwise reasonable search ordinarily will be

  suppressed if the search resulted from an unreasonable seizure.



  constitution affords him any greater protection in this context. Nor
  does he develop such an argument on appeal. Therefore, we will
  treat the federal and state protections against unreasonable
  seizures as the same. See People v. Allen, 2019 CO 88, ¶¶ 15, 18-
  21 (applying both provisions, without distinguishing them, when
  assessing the constitutionality of a vehicle seizure).

                                    5
  See People v. Brown, 2018 CO 27, ¶¶ 17-18 (Brown II) (suppressing

  evidence discovered during inventory search where the predicate

  seizure was unreasonable); People v. Brown, 2016 COA 150, ¶ 32

  (Brown I), aff’d, Brown II.

               C.    The Community Caretaking Exception

¶ 13   Under one exception to the warrant requirement, officers may

  seize and remove vehicles from the streets as part of their

  administrative community caretaking responsibilities, provided that

  the seizure conforms to standardized criteria limiting police

  discretion. South Dakota v. Opperman, 428 U.S. 364, 369 (1976);

  Allen, ¶ 20; Brown II, ¶¶ 8-9. After impounding a vehicle, an officer

  may search the vehicle to inventory its contents, again provided

  that the search conforms to standardized criteria limiting police

  discretion. Colorado v. Bertine, 479 U.S. 367, 372 (1987); Allen,

  ¶ 20; Brown II, ¶¶ 8-9. Such inventory searches “serve to protect

  an owner’s property while it is in the custody of the police, to insure

  against claims of lost, stolen, or vandalized property, and to guard

  the police from danger.” Bertine, 479 U.S. at 372.

¶ 14   Accordingly, the first question when analyzing the

  constitutionality of an officer’s decision to impound a vehicle is


                                     6
  whether standardized criteria authorized the impoundment. See

  Allen, ¶¶ 20-21 (“[T]he existence of standardized criteria or policies

  is a necessary condition of the community caretaking exception to

  the warrant requirement . . . .”). If not, the seizure was

  unreasonable, and the analysis ends. See, e.g., id. at ¶ 21 (finding

  seizure unreasonable solely because “the People did not present any

  evidence at the motions hearing to establish that the officers

  [impounded the vehicle] in accordance with any written or oral

  standardized criteria or policies”). But the fact that a seizure

  conforms to standardized criteria is not sufficient to survive Fourth

  Amendment scrutiny. Brown II, ¶ 12; see also 3 Wayne R. LaFave,

  Search & Seizure: A Treatise on the Fourth Amendment § 7.3(c),

  Westlaw (6th ed. database updated Sept. 2020) (“It is nonetheless

  possible . . . [that] an impoundment regulation could be deemed so

  irrational as to not fall within what the [Bertine] Court there

  characterized as the requisite ‘reasonable police regulations.’”).

¶ 15   Rather, even if a seizure complies with standardized criteria,

  the court must also ask “whether the impoundment and

  subsequent inventory serve an administrative community




                                     7
  caretaking function.” Brown II, ¶ 12.3 Valid community caretaking

  purposes may include the need to remove vehicles that impede

  traffic or threaten public safety or convenience and the need to

  protect the vehicle and its contents against vandalism or theft. See

  id. at ¶ 14 (identifying such purposes where the driver was unable

  to drive his vehicle lawfully because his license was suspended); see

  also Miranda v. City of Cornelius, 429 F.3d 858, 864 (9th Cir. 2005)

  (identifying the same purposes in a case involving impoundment

  from the defendant’s driveway).

¶ 16   To determine whether impounding a vehicle furthers some

  community caretaking purpose, courts should consider the totality

  of the circumstances, including whether the driver was arrested,

  the time and location of the arrest, whether the driver could

  produce proof of ownership, whether a licensed and authorized

  person was available to take custody of the vehicle, and whether an



  3Because compliance with standardized criteria is not sufficient, in
  and of itself, to render a seizure of a vehicle reasonable under the
  Fourth Amendment, we cannot follow People v. Milligan, 77 P.3d
  771, 776-77 (Colo. App. 2003), which rests on that mistaken
  premise. See People v. Garcia, 251 P.3d 1152, 1162 (Colo. App.
  2010) (a division of the court of appeals is not bound to follow
  another division’s ruling).

                                    8
  arrested driver could return promptly to the vehicle after posting

  bail. See Brown II, ¶ 13; LaFave, § 7.3(c) (“[I]t would appear that

  impoundment is generally impermissible where the driver has been

  arrested for such a minor offense [that the driver’s prompt release

  can be anticipated], at least until it appears that he will be unable

  to post collateral at the station or other appropriate place and thus

  will not be in a position to depart promptly with the car.”).

                             III.   Application

¶ 17   To reiterate, the evidence Thomas sought to suppress was

  discovered during the police’s inventory search of his vehicle

  following its impoundment. Because the impoundment gives rise to

  the need for and justification of an inventory search, the threshold

  inquiry when determining the reasonableness of an inventory

  search is whether the impoundment of the vehicle was proper. See

  State v. Gauster, 752 N.W.2d 496, 502 (Minn. 2008).

¶ 18   The record shows that Officer Valdez impounded the vehicle

  for purely administrative reasons, and the People do not justify the

  seizure as part of the officer’s duty to investigate criminal activity.

  Cf. People v. Delacruz, 2016 CO 76, ¶ 14 (describing a protective

  search of a car based on reasonable suspicion of criminal activity


                                      9
  and suspicion that an occupant may be armed and dangerous);

  People v. Zuniga, 2016 CO 52, ¶ 14 (describing automobile

  exception based on probable cause that the vehicle contains

  evidence of a crime). Therefore, the dispositive issue is whether the

  prosecution carried its burden to prove that the officer’s decision to

  impound Thomas’s vehicle was a reasonable seizure under the

  community caretaking exception. Because the prosecution

  provided no evidence that the seizure furthered some community

  caretaking purpose beyond the officer’s compliance with his

  department’s procedure, we conclude the prosecution did not carry

  its burden.4

¶ 19   Turning first to the interest in public safety and convenience,

  we note that officers may reasonably remove vehicles that are

  hazardous or disabled, that are parked illegally, that are blocking

  access to private property, or that are obstructing traffic on public



  4 Thomas argues that Officer Valdez did not follow the police
  department’s policy when he impounded the vehicle because
  Thomas’s wife was available to promptly pick up the vehicle.
  Thomas also argues that the department’s policy did not place
  meaningful limits on Officer Valdez’s discretion. We do not address
  those contentions because we agree with Thomas that the vehicle’s
  removal did not further any community caretaking function.

                                    10
  roads. See Opperman, 428 U.S. at 368-69 (listing circumstances

  justifying removing a vehicle); Pineda v. People, 230 P.3d 1181,

  1186 (Colo. 2010) (holding that officers reasonably removed a

  vehicle from the right-hand lane of a busy avenue after arresting

  the driver because “[n]o one was present to take possession of the

  vehicle, and the officers could not leave it blocking traffic”),

  disapproved on other grounds by Vaughn, ¶ 14; see also, e.g., United

  States v. Rodriguez-Morales, 929 F.2d 780, 785 (1st Cir. 1991)

  (expressing similar rationale).

¶ 20   The evidence presented at the suppression hearing, however,

  showed that Thomas’s vehicle was legally parked on a residential

  street. The evidence did not show that the street was busy, that the

  vehicle was obstructing traffic, that it was dangerous or disabled, or

  that it was blocking any driveway. The prosecution presented no

  evidence that it was illegal, hazardous, or even unusual to leave a

  vehicle parked in that location. Without such evidence, the

  prosecution did not demonstrate any interest in public safety or

  convenience that justified removing Thomas’s vehicle. See Brown II,

  ¶ 16 (finding impoundment unreasonable, in part because “[t]here

  was no suggestion that the car was impeding traffic or threatening


                                     11
  public safety and convenience where it was stopped”); United States

  v. Cervantes, 703 F.3d 1135, 1141-42 (9th Cir. 2012) (concluding

  that community caretaking exception did not permit impounding a

  vehicle where the driver “appropriately pulled over to the curb when

  he was stopped in a residential neighborhood,” and the vehicle was

  parked legally and did not pose a safety hazard); cf. People v.

  Camarigg, 2017 COA 115M, ¶ 21 (holding that impounding a

  parked vehicle was reasonable because “it was blocking a gas pump

  and likely to be a nuisance”).

¶ 21   Next, the People contend that Officer Valdez needed to

  impound the vehicle to protect the vehicle “against danger or loss,

  or even false claims of loss” — even if it posed no threat to public

  safety and convenience. The People reference a discussion in

  Bertine in which the Court explained that inventory searches serve

  to protect an owner’s property “while it is in the custody of the

  police,” to insure against claims of lost, stolen, or vandalized

  property and to guard the police from any danger posed by the

  vehicle and its contents. 479 U.S. at 372-73 (emphasis added); id.

  at 373 (“[T]he police were potentially responsible for the property

  taken into their custody.”); see also Brown II, ¶ 8; Pineda, 230 P.3d


                                     12
  at 1185. The Court did not hold that protecting a vehicle against

  loss or protecting the police from danger posed by the vehicle

  justifies impounding the vehicle (i.e., taking it into police custody).

  Instead, the Court upheld the impoundment there because the

  police’s decision was guided by standardized criteria “related to the

  feasibility and appropriateness of parking and locking a vehicle

  rather than impounding it.” Bertine, 479 U.S. at 375-76.

¶ 22   Nevertheless, our supreme court in Brown II, ¶ 8, and Allen,

  ¶ 19 — without distinguishing between seizures and inventory

  searches conducted pursuant to a community caretaking function

  — recently indicated that police may impound a vehicle to protect

  against danger, loss, and false claims of loss. Therefore, we must

  consider whether Officer Valdez was justified in impounding

  Thomas’s car to protect it from theft or vandalism.

¶ 23   The People imply that impoundment for safekeeping is

  permissible any time the arrest of the driver would otherwise result

  in a lawfully parked vehicle being left unattended, regardless of any

  remaining circumstances. We are not persuaded. Cf. United States

  v. Sanders, 796 F.3d 1241, 1245 (10th Cir. 2015) (“Opperman




                                     13
  ‘cannot be used to justify the automatic inventory of every car upon

  the arrest of its owner.’”) (citation omitted).

¶ 24   The People identify no case holding that the police may always

  remove a lawfully parked vehicle for safekeeping whenever it would

  otherwise be left unattended. To the contrary, courts have

  recognized that “[t]he mere fact that [the] defendant’s vehicle would

  have been left unattended is insufficient to justify its

  impoundment.” People v. Spencer, 948 N.E.2d 196, 205 (Ill. App.

  Ct. 2011); see State v. Fortune, 689 P.2d 1196, 1203 (Kan. 1984) (“If

  the person responsible for the vehicle desires that the vehicle be left

  lawfully parked upon the streets or that it be turned over to some

  other person’s custody, then, absent some other lawful reason for

  impounding the vehicle, his or her wishes must be followed.”);

  Manalansan v. State, 415 A.2d 308, 310-11 (Md. Ct. Spec. App.

  1980) (holding that the decision to impound the automobile was

  unreasonable where there was no indication that “when the

  appellant was arrested from his automobile that his automobile was

  not then at rest in a legitimate parking spot”); State v. McDaniel,

  383 A.2d 1174, 1179 (N.J. Super. Ct. App. Div. 1978) (“The

  common theme underlying these cases and others . . . is that


                                      14
  something more must be shown to justify impoundment of a car

  than that it would otherwise be left unattended.”).

¶ 25   Consistent with Brown II, courts consider whether the totality

  of the circumstances demonstrates some appreciable risk that the

  vehicle would be vulnerable to vandalism or theft if it were left

  where it was parked, or whether some other factors support

  impoundment. See Brown II, ¶¶ 13-14; see, e.g., United States v.

  Staller, 616 F.2d 1284, 1290 (5th Cir. 1980) (impounding a lawfully

  parked vehicle was reasonable where “the officers were aware that a

  car parked overnight in a mall parking lot runs an appreciable risk

  of vandalism or theft”); United States v. Jensen, 425 F.3d 698, 706

  (9th Cir. 2005) (impoundment was reasonable where the officer’s

  concerns about vandalism were reasonable, the vehicle was

  obstructing traffic, and the officer had probable cause to believe it

  contained illegal drugs); United States v. Andas-Gallardo, 3 F. App’x

  959, 963 (10th Cir. 2001) (impoundment reasonable where (1) there

  was no evidence suggesting how long it might take the defendant or

  a family member to retrieve the vehicle from a private commercial

  lot; (2) there was no evidence indicating how safe the vehicle would

  be if left unattended; and (3) there was the “distinct possibility” that


                                     15
  it contained a firearm); Rodriguez-Morales, 929 F.2d at 785

  (removing a vehicle from the shoulder of a busy highway was

  reasonable because it “would have been easy prey for vandals” and

  “would have posed a safety threat”).5

¶ 26   Indeed, regardless of whether the driver was arrested or cited,

  courts regularly reject the safekeeping rationale for removing a

  vehicle if the prosecution presented no particularized evidence that

  the vehicle would be vulnerable to vandalism or theft in its current

  location. See, e.g., United States v. Del Rosario, 968 F.3d 123, 127

  (1st Cir. 2020) (“No evidence suggests personal property was visible

  inside the car, and the officers do not claim that the car faced any

  greater threat than that faced by any other car lawfully parked in

  the neighborhood.”); Cervantes, 703 F.3d at 1141-42 (“[T]he

  government presented no evidence that the vehicle would be

  vulnerable to vandalism or theft if it were left in its residential

  location, or that it posed a safety hazard, and thus failed to meet its

  burden to show that the community caretaking exception applied.”);

  Commonwealth v. Brinson, 800 N.E.2d 1032, 1037-38 (Mass. 2003)


  5 We mention these particular cases because the People rely on
  them in their answer brief.

                                     16
  (“[U]nder a community caretaking analysis, impoundment of

  lawfully parked cars requires a showing of likelihood of threat or

  vandalism. There was no such showing here.”) (citation omitted);

  State v. Slockbower, 397 A.2d 1050, 1055 (N.J. 1979) (“When the

  instant defendant was apprehended, there appears by contrast to

  have been no reason why defendant could not have been permitted

  to park his car properly and lock it, just as he would have done if

  he had had any business in the neighborhood.”).

¶ 27   We agree with those courts from other jurisdictions that

  require particularized evidence of a likelihood of vandalism or theft

  to justify impounding the vehicle for safekeeping. Where officers

  can identify no reason to believe that the vehicle would be at

  unusual risk of vandalism or theft if it were left where it was

  parked, assuming the care and control of the vehicle and its

  contents “could only increase the risk of liability.” United States v.

  Duguay, 93 F.3d 346, 353 (7th Cir. 1996) (noting that “there is no

  tort for omission by state actors” with regard to protecting property

  from private injury); see Brown I, ¶ 24 (“Stated in the simplest

  terms, ‘[t]he state owes no legal duty to protect things outside its

  custody from private injury.’” (quoting Duguay, 93 F.3d at 353)).


                                    17
¶ 28   Here, the People justify the need to protect the vehicle on the

  sole basis that the vehicle would be left unattended at night. But

  the prosecution below presented no evidence that the vehicle’s

  location in the residential neighborhood (six blocks from Thomas’s

  home) made it vulnerable to vandalism. That is, the prosecution

  presented no evidence that parking a vehicle overnight in that

  location created an appreciable risk of vandalism or theft, or that

  Thomas’s arresting offense would cause the vehicle to remain

  unattended for an extended period of time before he could post bail.

  Indeed, the evidence presented at the hearing suggested that the

  vehicle would not have been left unattended for long because

  Thomas’s wife, the co-owner, was only a short distance away and

  could have taken custody of it.6 Cf. Andas-Gallardo, 3 F. App’x at

  963 (impoundment reasonable where, among other things, there

  was no evidence suggesting how long it might take the defendant or

  his family to retrieve the vehicle). Finally, the prosecution


  6 We do not suggest that Officer Valdez was required to wait with
  the vehicle until Thomas’s wife appeared. We note merely that the
  officer had reason to believe that the vehicle would not be left
  unattended for long if he simply left it locked and legally parked. It
  appears that the only reason the officer did not do so was his
  attempt to comply with the department’s impoundment policy.

                                    18
  presented no evidence that any peculiar characteristics such as

  broken windows or plainly visible valuables made the vehicle a

  tempting target for thieves. In any event, Thomas provided proof of

  ownership and testified that he asked the officer to allow him to call

  his wife to retrieve the vehicle from where it was parked, thereby

  assuming the risk of vandalism and theft if his wife did not do so.

¶ 29   Given all this, we conclude that the prosecution failed to

  demonstrate that it was necessary to seize the vehicle to protect it

  against loss. Rather, the record indicates that Thomas could have

  safeguarded his vehicle in the same manner as any person who

  legally parks a vehicle in a residential neighborhood — by locking it

  until he or his wife retrieved the vehicle.

¶ 30   Finally, we address the People’s argument that the officer

  needed to impound the vehicle because Thomas did not provide

  proof of current insurance and the vehicle could not lawfully be

  operated without valid insurance. See § 42-4-1409(1), C.R.S. 2020

  (providing that no person shall operate an uninsured motor vehicle).

  We reject this argument for two reasons.

¶ 31   First, the prosecution offered no evidence of standardized

  criteria or policies requiring (or permitting) officers to impound


                                     19
  uninsured vehicles. See Allen, ¶¶ 8, 21 (concluding that the seizure

  of a car due to the lack of proof of insurance was unreasonable

  where the prosecution did not present evidence that the seizure was

  done in accordance with standardized criteria or policies). Second,

  our supreme court in Brown II, ¶ 13, rejected a similar argument

  where the defendant could not lawfully remove the vehicle because

  his license had been suspended. After noting that the power to

  impound a vehicle pursuant to community caretaking

  responsibilities is distinct from the power to investigate illegal

  activity, the court held, “[a]lthough the officers may have reason to

  suspect that the driver will unlawfully drive the vehicle upon their

  departure, the community caretaking exception . . . cannot support

  seizures on the basis of suspicion that the driver has committed, is

  committing, or will commit a crime.” Brown II, ¶ 15; see also People

  v. Quick, 2018 CO 28, ¶ 8 (same). Likewise here, the officer could

  not impound the vehicle solely on the suspicion that Thomas or

  someone else would later operate it without insurance.

¶ 32   In sum, because neither the safekeeping rationale nor any

  other community caretaking function applied here, the prosecution

  failed to meet its burden to prove that the seizure of Thomas’s


                                     20
  vehicle fell within the community caretaking exception to the

  Fourth Amendment’s warrant requirement. Accordingly, the

  seizure was unreasonable, and the fruits of the subsequent

  inventory search should have been suppressed. See Brown II, ¶ 17.

  Given that the People offer no argument that admitting the

  contested evidence was harmless, we reverse. See Hagos v. People,

  2012 CO 63, ¶ 11 (holding that the People bear the burden of

  establishing that an error of constitutional magnitude was harmless

  beyond a reasonable doubt).

                            IV.   Conclusion

¶ 33   The judgment is reversed, and the case is remanded for

  further proceedings consistent with this opinion.7

       JUDGE J. JONES and JUDGE YUN concur.




  7 Those portions of the judgment not challenged on appeal —
  Thomas’s convictions for failure to stop a vehicle at a stop sign,
  turning without signaling, and failure to display proof of insurance
  — remain undisturbed.

                                   21